Matter of Isaac C. (Cristina C.--Anthony C.) (2018 NY Slip Op 01244)





Matter of Isaac C. (Cristina C.--Anthony C.)


2018 NY Slip Op 01244


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Tom, J.P., Kapnick, Webber, Oing, JJ.


5775 5774

[*1]In re Isaac C. (Anonymous), A Dependent Child Under the Age of Eighteen Years, etc., The Commissioner of Social Services of the City of New York, Petitioner-Appellant, Cristina C., et al., Respondents-Respondents, Anthony C., et al., Respondents.


Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for appellant.
Dechert LLP, New York (Katherine M. Wyman of counsel), for respondents.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about November 30, 2016, which, to the extent appealed from as limited by the briefs, after a hearing, dismissed the abuse petition as against the respondent parents, unanimously affirmed, without costs.
Respondents rebutted petitioner agency's prima facie showing of abuse (see Family Ct Act § 1046[a][ii]); they demonstrated that the five-month-old nonambulatory child's symptoms were consistent with an underlying medical condition — namely, bone fragility due to rickets and severe Vitamin D deficiency (see Matter of Philip M., 82 NY2d 238, 244-245 [1993]). There is no basis for disturbing the court's credibility findings (see e.g. Matter of Toshea C.J., 62 AD3d 587, 587 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 22, 2018
CLERK